       Case 4:21-cv-00528-YGR Document 3-2 Filed 01/22/21 Page 1 of 6



 1                                UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA
 3
                                        SAN JOSE DIVISION
 4
     TESLA, INC.,                               )   Case No.: 5:21-cv-00528
 5                                              )
                    Plaintiff,                  )   [PROPOSED] ORDER GRANTING
 6                                              )   PLAINTIFF TESLA, INC.’S EX PARTE
           v.                                   )   MOTION FOR TEMPORARY
 7
                                                )   RESTRAINING ORDER, ORDER TO
 8   ALEX KHATILOV.                             )   SHOW CAUSE RE: PRELIMINARY
                                                )   INJUNCTION, AND EVIDENCE
 9                  Defendant.                  )   PRESERVATION ORDER
                                                )
10                                              )   Judge: ________________
11                                              )   Dept: ________________
                                                )
12                                              )   Complaint Filed: January 22, 2021
                                                )
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER
        Case 4:21-cv-00528-YGR Document 3-2 Filed 01/22/21 Page 2 of 6



 1          On January 21, 2021, Plaintiff Tesla, Inc. (“Tesla”) filed its Ex Parte Application for

 2   Temporary Restraining Order, Order to Show Cause re: Preliminary Injunction, and Evidence

 3   Preservation Order to this Court. The Court, having considered the argument of counsel and the

 4   papers submitted with this matter, and for good cause shown, HEREBY ORDERS that the

 5   Application is GRANTED, as more fully set forth herein. Defendant Alex Khatilov is hereby

 6   notified of his right to apply to the Court for modification or dissolution of the Order on two (2)

 7   days’ notice, or such shorter notice as the Court may allow.

 8                               TEMPORARY RESTRAINING ORDER

 9          The Court has found that good cause exists for issuance of a Temporary Restraining

10   Order, as Tesla has shown: (1) there is a substantial likelihood that Tesla will succeed on the

11   merits of its claims against Defendant for misappropriation of trade secrets and breach of

12   contract via unauthorized downloading while employed by Tesla; (2) absent the issuance of

13   preliminary injunctive relief Tesla will suffer immediate and irreparable injury due to

14   Defendant’s use or disclosure of Tesla’s trade secrets; (3) such injuries substantially outweigh

15   any costs to Defendant that may result from granting this motion, which is intended to preserve

16   the status quo; and (4) the requested relief supports the strong public interest in favor of

17   protecting trade secrets.

18          Pending hearing on the Order to Show Cause, Defendant Alex Khatilov, as well as any

19   persons in active concert or participation with him, is hereby RESTRAINED, ENJOINED AND

20   ORDERED as follows:

21          1.      Defendant is ENJOINED AND RESTRAINED from obtaining, retaining, using,

22   transmitting, disseminating, or disclosing any of Tesla’s quality assurance files that Defendant

23   downloaded, transferred, or otherwise obtained from Tesla’s servers during his employment with

24   Tesla between December 28, 2020 and January 6, 2021, including any information contained

25   within or deriving from those files (together, the “Tesla Trade Secrets”);

26          2.      Defendant is REQUIRED to return to Tesla, within three (3) days of this Order,

27   all Tesla equipment, tangible materials, and information that remain in Defendant’s possession,

28   custody, or control, including but not limited to any emails, files, records, or other documents



     [PROPOSED] ORDER                                  -2-
        Case 4:21-cv-00528-YGR Document 3-2 Filed 01/22/21 Page 3 of 6



 1   that Defendant downloaded, removed, or otherwise obtained from Tesla, whether original or

 2   duplicate;

 3          3.      Defendant is further REQUIRED to identify for Tesla, by hand delivery or

 4   electronically within three (3) days of this Order, all other desktop and laptop computers, internal

 5   and external hard drives, USB storage devices, flash drives, thumb drives, memory cards,

 6   read/writable optical media (including CD-ROMs and DVD-ROMs), cloud storage accounts

 7   (including Dropbox), email accounts, tablet devices (including iPads), smartphones, other

 8   storage devices or accounts, or hard copy documents (collectively “Media”), belonging to or in

 9   Defendant’s possession, custody, or control, that contain any Tesla Trade Secrets (together, the

10   “Identified Media”);

11          4.      Defendant is further REQUIRED to produce to Tesla, by hand delivery or

12   electronically within three (3) days of this Order, the Identified Media, or allow Tesla’s agents,

13   including any computer forensic experts, to forensically preserve and mirror/image said

14   Identified Media (which mirrored data shall be kept confidential by Tesla until such time as the

15   Court re-designates any portion thereof under a protective order);

16          5.      Defendant is further REQUIRED to provide to Tesla, by hand delivery or

17   electronically within three (3) days of this Order, all logins, user IDs, passwords, and any other

18   processes necessary to obtain access to any operating system, database, server, software, file, or

19   other storage location for the Identified Media within Defendant’s possession, custody, or

20   control; and

21          6.      Defendant is further REQUIRED to identify for Tesla, by hand delivery or

22   electronically within three (3) days of this Order, any other persons, entities, or locations

23   (including any Media) not within Defendant’s possession, custody, or control, to which

24   Defendant has transmitted, disseminated, disclosed, or stored any Tesla Trade Secrets.

25          The Temporary Restraining Order granted herein on _____________, 2021 at _________

26   shall expire on _____________, 2021 at _________.

27

28



     [PROPOSED] ORDER                                  -3-
        Case 4:21-cv-00528-YGR Document 3-2 Filed 01/22/21 Page 4 of 6



 1                ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION

 2          Defendant is FURTHER ORDERED to appear on _____________, 2021 at __________

 3   in __________________ to show cause why a preliminary injunction should not be granted and

 4   why Defendant, and any persons in active concert or participation with him, should not be

 5   ORDERED pending trial as follows:

 6          1.      ENJOINED AND RESTRAINED from obtaining, retaining, using, transmitting,

 7   disseminating, or disclosing any of Tesla’s quality assurance files that Defendant downloaded,

 8   transferred, or otherwise obtained from Tesla’s servers during his employment with Tesla

 9   between December 28, 2020 and January 6, 2021, including any information contained within or

10   deriving from those files (together, the “Tesla Trade Secrets”);

11          2.      To the extent not already done, REQUIRED to return to Tesla, within three (3)

12   days, all Tesla equipment, tangible materials, and information that remain in Defendant’s

13   possession, custody, or control, including but not limited to any emails, files, records, or other

14   documents that Defendant downloaded, removed, or otherwise obtained from Tesla, whether

15   original or duplicate;

16          3.      To the extent not already done, REQUIRED to identify for Tesla, by hand

17   delivery or electronically within three (3) days, all other desktop and laptop computers, internal

18   and external hard drives, USB storage devices, flash drives, thumb drives, memory cards,

19   read/writable optical media (including CD-ROMs and DVD-ROMs), cloud storage accounts

20   (including Dropbox), email accounts, tablet devices (including iPads), smartphones, other

21   storage devices or accounts, or hard copy documents (collectively “Media”), belonging to or in

22   Defendant’s possession, custody, or control, that contain any Tesla Trade Secrets (together, the

23   “Identified Media”);

24          4.      To the extent not already done, REQUIRED to produce to Tesla, by hand delivery

25   or electronically within three (3) days, the Identified Media, or allow Tesla’s agents, including

26   any computer forensic experts, to forensically preserve and mirror/image said Identified Media

27   (which mirrored data shall be kept confidential by Tesla until such time as the Court re-

28   designates any portion thereof under a protective order);



     [PROPOSED] ORDER                                  -4-
        Case 4:21-cv-00528-YGR Document 3-2 Filed 01/22/21 Page 5 of 6



 1           5.      To the extent not already done, REQUIRED to provide to Tesla, by hand delivery

 2   or electronically within three (3) days, all logins, user IDs, passwords, and any other processes

 3   necessary to obtain access to any operating system, database, server, software, file, or other

 4   storage location for the Identified Media within Defendant’s possession, custody, or control; and

 5           6.      To the extent not already done, REQUIRED to identify for Tesla, by hand

 6   delivery or electronically within three (3) days, any other persons, entities, or locations

 7   (including any Media) not within Defendant’s possession, custody, or control, to which

 8   Defendant has transmitted, disseminated, disclosed, or stored any Tesla Trade Secrets.

 9           This Order to Show Cause and supporting papers shall be served on Defendant no later

10   than __________________, 2021, by hand-delivery or electronically, including e-mail.

11           Any opposition papers to this OSC shall be served by hand-delivery or electronically no

12   later than __________________, 2021 at _____ p.m., and be filed by hand-delivery or

13   electronically at that time.

14           Any reply papers in support of this OSC shall be served by hand-delivery or

15   electronically no later than __________________, 2021 at _____ p.m., and be filed

16   electronically at that time.

17                                  EVIDENCE PRESERVATION ORDER

18           IT IS FURTHER ORDERED THAT:

19           Defendant Alex Khatilov, as well as any persons in active concert or participation with

20   him, is hereby ORDERED to preserve all evidence in accordance with applicable federal and

21   state rules, and to CEASE, DESIST, AND REFRAIN from deleting, destroying, removing,

22   altering, modifying, concealing, spoliating, or secreting any documents or information relating to

23   this lawsuit in any way, no matter where such information resides, including any documents or

24   information stored on any computer or other Media (as defined in the Temporary Restraining

25   Order). This Order includes all documents relating to Tesla Trade Secrets (as defined in the

26   Temporary Restraining Order), Defendant’s employment with Tesla from December 28, 2020 to

27   January 6, 2021, and Defendant’s communications (including emails, texts, and chats) with

28



     [PROPOSED] ORDER                                 -5-
        Case 4:21-cv-00528-YGR Document 3-2 Filed 01/22/21 Page 6 of 6



 1   Tesla, as well as its respective employees, contractors, customers, competitors, vendors,

 2   suppliers, or agents.

 3

 4   IT IS SO ORDERED.

 5

 6   Dated: ____________, 2021

 7                                            Judge:

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     [PROPOSED] ORDER                            -6-
